DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/08/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 4 as set forth in the Non-Final Rejection filed 09/08/21 is overcome by the cancellation of the claim.

4.	The objection to Claims 1, 3, 5, 8, 9, 14, and 17 as set forth in the Non-Final Rejection filed 09/08/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/08/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Katakura et al. (US 2011/0006670 A1) as set forth in the Non-Final Rejection filed 09/08/21 is overcome by the Applicant’s amendments.

Claims 1, 5, 8, 9, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2014-0078405) as set forth in the Non-Final Rejection filed 09/08/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3, 5, 8, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1) in view of Inoue et al. (US 2013/0281693 A1).
	Katakura et al. discloses a light-emitting layer of an organic electroluminescent (EL) device interposed between a pair off electrodes comprising a phosphorescent dopant material and host material (Abstract; [0146]).  The host material comprises a plurality of compounds and includes the following ([0195], [0202]):

    PNG
    media_image1.png
    277
    330
    media_image1.png
    Greyscale

(I-1, page 7; “representative compound,” [0118]).  The dopant material includes phosphorescent compounds ([0150]); a large variety of viable iridium-based phosphorescent dopant materials are disclosed ([0191]).  However, Katakura et al. does not explicitly disclose the light-emitting metal complex of Applicant’s General Formula (1).
	Inoue et al. discloses complexes of the following form:

    PNG
    media_image2.png
    238
    398
    media_image2.png
    Greyscale

([0074]) where R1 and R4-6 = hydrogen or alkyl group having 1-6 carbon atoms (only) ([0075]); an embodiment is disclosed:

    PNG
    media_image3.png
    167
    282
    media_image3.png
    Greyscale

(page 8) that n = 2, m = 1, L = monoanionic bidentate ligand coordinated to M, A1-2 = carbon atom, B1 = nitrogen atom, B2 = carbon atom, and rings Z1-2 = 6-membereed aromatic heterocyclic ring (pyridine or pyrimidine) of Applicant’s General Formula (1); B3 = carbon atom, B4 = nitrogen atom of Applicant’s General Formula (5). Inoue et al. discloses its inventive complexes as phosphorescent dopant (guest) material with high efficiency in the light-emitting layer of an organic EL device (Abstract; [0110]).  However, Inoue et al. does not does not explicitly disclose an embodiment that fully reads on Applicant’s General Formula (1), particularly in regards to the nature of the substituent groups.  Nevertheless, it would have been obvious to modify complex (118) as disclosed by Inoue et al. (above) such that L’ = non-substituted alkylene group having 1 carbon atom (methylene), n’ = 3-5, R = hydrogen atom, and A = hydrogen atom of Applicant’s General Formula (2).  The motivation is provided by the fact that the modification merely involves the exchange of one group (methyl as shown in the dotted box) for a functional (and homologous) equivalent (alkyl group such as hexyl) selected from a highly finite list (and easily envisioned from the scope of Inoue et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	It is the position of the Office that the resulting composition disclosed by Katakura et al. in view of Inoue et al. would inherently read on the energy limitations as recited by all/Vcore > 2):

    PNG
    media_image4.png
    269
    383
    media_image4.png
    Greyscale

(see page 16 of the present national phase publication), which has only two substituents attached to rings Z1-2 (with one less benzene-based substituent group and shorter alkyl substituent group compared to the modified complex produced above from Inoue et al.).

Allowable Subject Matter
11.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image2.png
    238
    398
    media_image2.png
    Greyscale

([0074]) where R1 and R4-6 = hydrogen or alkyl group having 1-6 carbon atoms (only) ([0075]); an embodiment is disclosed:

    PNG
    media_image5.png
    224
    379
    media_image5.png
    Greyscale

(page 8).  However, it is the position of the Office that neither Inoue et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the complexes as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to rings Z1-2 of General Formula (1).

Response to Arguments
11.	Applicant’s arguments on pages 15-18 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786